 



Exhibit 10(c)



 



EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS: Jeremy Young (The “Executive”) has extensive experience in the industry
and SCI Engineered Materials, Inc. (the "Company") desires to hire him. The
Company hereby agrees to promote the Executive first to President of the
Company, and then to CEO. In his new position, the Executive will assume all of
the duties normally attended in his respective positions as the President, and
then as the Chief Executive Office (“CEO”) of the company and to use his best
efforts to advance the interests of the Company, its shareholders, subsidiaries,
and affiliates.

 

1. Employment and Duties. The Company hereby agrees to promote the Executive as
President of the Company. In his new position, the Executive will assume all of
the duties normally attended in his respective positions as the President, and
then as the Chief Executive Office (“CEO”), of the company and to use his best
efforts to advance the interests of the Company, its shareholders, subsidiaries,
and affiliates.

 

2. Term. The Executive will assume his new position as President on January 2,
2019 (the “Commencement Date”) and his position as CEO on the retirement of the
current CEO and will continue at the Discretion of the Board of Directors. The
Executive’s obligations and the Company’s rights under Sections 5, 6, 7 and 8
shall survive the expiration or earlier termination of this Agreement.

 

3. Compensation.

 

(a) Base Salary. The Executive shall be entitled to a base salary (“Base
Salary”) in the amount of $155,000 per year until such time as the Board of
Directors of the Company also promotes the Executive as its CEO, at which time
the Base Salary will increase to $200,000 per year, subject to the adjustment by
the Board of Directors.

 

(b) Bonus. The Executive shall be eligible to receive bonuses as set forth on
Schedule 3(a) attached hereto, and further as determined by the Board of
Directors.

 

4. Benefits. The Executive will initially receive 4 weeks paid vacation and
benefits generally afforded by the Company.

 

5. Death; Resignation; Termination for Cause; Other Terminations.

 

(a) Death. In the event of the Executive’s death, the Executive’s estate shall
be paid the unpaid portion of the Base Salary earned up to the date of his
death; and the Executive’s designated beneficiary (or, in the absence of a
designated beneficiary, the Executive’s estate) shall be paid all benefits
payable under the terms of the Company’s employee benefit plans.

 

(b) Resignation. If the Executive’s employment is terminated by reason of the
Executive’s voluntary resignation, all of the Executive’s rights and all of the
Company’s obligations hereunder shall terminate effective on the date of the
Executive’s resignation. Notwithstanding the foregoing, the Executive’s
obligations and the Company’s rights under Sections 5, 6, 7, and 8 shall survive
the termination of this Agreement and the Executive shall be paid the unpaid
portion of the Base Salary earned up to the date of such termination and all
benefits payable to the Executive as a result of such termination under the
terms of the Company’s employee benefit plans and any bonus payable in
accordance with Section 3(b).

 



 

 

 

(c) Termination for Cause. The Company may terminate the Executive's employment
at any time for Cause (as defined below). If the Executive's employment is
terminated pursuant to this Section 5(c), all of the Executive's rights and all
of the Company's obligations hereunder shall immediately terminate. As used in
this section, "Cause" shall mean (i) fraud, misappropriation, embezzlement or
willful conduct on the part of the Executive that is materially injurious to the
Company, its members or affiliates, (ii) the conviction of a felony or the
intentional commission of an illegal act or an immoral act that has material
negative impact on the Company, or (iii) if the Board determines that the
Executive has failed in the performance of his duties owed to the Company. In
the event of termination under 5(c)(iii), the Executive shall be given written
notification by the Board to be "on Notice," with specific indications of the
deficiencies noted, and if after 90 days following a written notification that
the Executive is "on Notice" the Board determines that the Executive continues
to fail in his performance by failure to cure the specific deficiencies to the
reasonable satisfaction of the Board, the Board may terminate the Executive "for
Cause" under 5(c)(iii).The Executive's obligations and the Company's rights
under Section 5, 6, 7 and 8 shall survive the termination of this Agreement and
the Executive shall be paid the unpaid portion of the Base Salary earned up to
the date of such termination.

  

(d) Termination Without Cause. The Company may terminate the Executive's
employment at any time without Cause pursuant to written notice provided to the
Executive not less than 90 days in advance of such termination date. If the
Executive's employment is terminated pursuant to this Section 5(d), all of the
Executive's rights and all of the Company's obligations except for the Severance
Package outlined below, shall immediately terminate. Notwithstanding a
termination of this Agreement pursuant to this Section 5(d), the Executive's
obligations and the Company's rights under Section 5, 6, 7, and 8 shall survive
the termination of this Agreement and Executive shall be paid any unpaid portion
of his Base Salary and any bonus earned through that date in accordance with
Section 3(b). Following termination under paragraph 5(d), the Executive is
entitled to a Severance Package equal to 90 days of Base Salary and benefits at
the level prior to termination.

 

6. Nondisclosure and Noncompetition.

 

(a) Nondisclosure. The Executive agrees that he will not use any Confidential
Information of the Company, except in connection with Executive’s performance of
his employment duties with the Company.

 

(b) Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean all proprietary information or knowledge
belonging to the Company including, but not limited to business plans,
strategies, pricing, sales methods, client lists, trade secrets, or technology,
inventions, developments, know-how or confidences of the Company.
Notwithstanding anything to the contrary contained in the preceding sentence,
Confidential Information shall not include information that is or becomes
generally available to the public or other than as a result of a disclosure by
the Executive or a representative of the Executive. The Executive acknowledges
that all of the Confidential Information is and shall continue to be the
exclusive proprietary property of the Company, whether or not prepared in whole
or in part by the Executive and whether or not disclosed to or entrusted to the
custody of the Executive. The Executive agrees that upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly at the Company’s discretion, destroy or return to the Company all
memoranda, notes, records, reports, manuals, pricing lists, prints and other
documents (and all copies existing in hard copy or soft form) relating to the
Company’s or an Affiliated Company’s business, which he may then possess or have
within the Executive’s control, regardless of whether any such documents
constitute Confidential Information.

 



 2 

 

 

(c) Noncompetition. The Executive shall not during the applicable Restriction
Period take any of the following actions other than as an employee of the
Company, except that the Executive may seek the prior written approval of the
Company’s Board of Director’s to allow such actions:

 

(i) Work for or consult in a capacity with a business that directly competes
with the business of the Company;

 

(ii) Solicit business from or call on any vendors or clients of the business of
the Company for purposes of offering or accepting products or services
competitive with those offered by the Company;

 

(iii) Interfere with the Company’s relationships any employee, agent,
representative or vendor of the Company; and

 

(iv) Take any action that would tend to disparage or diminish the reputation of
the Company.

 

(v) For purposes of this Agreement: “Restriction Period” shall mean the period
commencing on the date hereof and terminating one year after the date the
Executive receives written notification of termination of the Executive’s
Employment by the Company.

 

(d) Breach. The Executive agrees that in the event of breach of this agreement,
the Company shall be entitled equitable relief as decided appropriate in a
competent Court of Law, without the necessity of posting any bond or proving any
actual damage, in addition to all other rights and remedies which may be
available to the Company from time to time

 

7. Work Product. The Executive agrees that all “Work Product”, including, for
example, inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports, and all similar or related information which relate
to the Company’s business, research and development or existing future products
or services and which are made by the Executive while employed by the Company
belong to the Company. The Executive shall perform all actions reasonably
requested by the Company (whether during or after the employment period) to
establish and confirm such ownership of Work Product (including, without
limitation, assignments, consents, powers of attorney and other instruments) and
for the application and enforcement of Letters Patent.

 



 3 

 

 

8. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on the Company and its respective successors and assigns. The Executive
acknowledges that this Agreement is a personal services agreement and cannot be
assigned by the Executive, but shall inure to the benefit of, and be enforceable
by, the Executive’s executors, administrators and personal representatives upon
the Executor’s death or disability.

 

9. Notices. All notices, requests, demands and other communications made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given (a) if delivered, at the time delivered, or (b) if
mailed, at the time mailed at any general or branch United States Post Office
enclosed in a registered or certified postage-paid envelope, or (c) if
couriered, one day after deposit with a national overnight courier, addressed to
the address of the respective parties as follows:

 

(a)If to the Company:

 

SCI Engineered Materials, Inc.

2839 Charter Street

Columbus, OH 43228

Attn: Jerry Blaskie, CFO

 

With a copy to:

Carlile Patchen & Murphy LLP

Attn: Michael A. Smith

366 East Broad Street

Columbus, OH 43215

Facsimile: (614) 221 0216

  

or to such other addresses as the party to whom notice is to be given may have
previously furnished to the other parties in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.

 



 4 

 

 

10. Section 409A. (a) General Compliance. This agreement is intended to comply
with Section 409A or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this agreement, payments provided under this agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this agreement shall be treated as a separate payment. Any
payments to be made under this agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A. (b) Specified Employees.
Notwithstanding any other provision of this agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date or, if earlier, on the Executive's death (the "Specified
Employee Payment Date"). The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to the
Executive in a lump sum on the Specified Employee Payment Date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule. (c)Reimbursements. To the extent required by Section 409A,
each reimbursement or in-kind benefit provided under this Agreement shall be
provided in accordance with the following: (i) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during each calendar year
cannot affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to the Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (iii)
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit. (d) Tax Gross-ups.
Any tax gross-up payments provided under this Agreement shall be paid to the
Executive on or before December 31 of the calendar year immediately following
the calendar year in which the Executive remits the related taxes.

 

11. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto relating to the subject matter hereof, and there are no written
or oral terms or representations made by either party other than those contained
herein. This Agreement supersedes and replaces any and all employment agreements
and agreements providing for payments for services (including, without
limitation, all deferred compensation agreements, plans, or programs) between
the Executive and the Company, all of which shall be terminated upon the
Executive’s execution of this Agreement.

 

12. Applicable Law. This Agreement is subject to the laws of the State of Ohio,
with venue in Franklin County, over any dispute arising out of this Agreement
and agrees that all claims in respect of such dispute or proceeding shall be
heard and determined in such court.

 



 5 

 

 

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.

 

 

 

COMPANY:   EXECUTIVE:           SCI ENGINEERED MATERIALS, INC.                
By:   /s/ Laura F. Shunk   /s/ Jeremy Young       Jeremy Young           Dated:
December 13, 2018   Dated: December 13th, 2018

  

 6 

 

  



Exhibit 10(c)



 

SCHEDULE 3(a)

BONUSES

  

Signing Bonus

A one-time signing bonus of 5,700 shares of restricted stock (at the share price
of the date of signing), a cash bonus of $9,000 plus an interest free loan in
the amount of $14,952 to be used to exercise currently vested options. Executive
will receive a guaranteed bonus of $7,476 on each of the first two anniversary
dates which will be used to repay the loan. 

Annual Bonus

Initially, 50% of the management bonus pool presently set at 10% of net income
plus expenses related to non-cash compensation and certain capital raising
expenses. This will be subject to Board review annually. 

Ongoing Equity Awards

Eligible to receive awards under the Company's incentive plans, including
commissions, bonuses, and equity plans at the discretion of the Board of
Directors. 

 



   

 



 

 

 